Title: To James Madison from Harry Toulmin, 6 July 1805 (Abstract)
From: Toulmin, Harry
To: Madison, James


          § From Harry Toulmin. 6 July 1805. “You are informed, no doubt, that all the Vessels to and from the Country, even though bound to Fort Stoddart and clearing out from Fort Stoddart, are obliged to come to at Mobille, and to pay twelve per centum ad valorem, on their Cargoes, according to the estimate of the Spanish Officers.
          “Such an exaction as this you may well conceive must be ruinous to this Country, and is moreover the Source of perpetual heart-burnings and contention between our Citizens and the Subjects of his Catholic Majesty.
          “There are two Vessels which have lately undertaken, as I am told, to pass without calling at Mobille, from this Country, laden with Cotton. I cannot but anticipate unpleasant consequences, but will inform you of the result when acquainted with it.”
        